The disclosure is objected to because of the following informalities: Page 8, in original paragraph [0029], 6th line therein, it is noted that the recitation of “device die/lead frame assembly” should be rewritten as --device die 410/lead frame 420 assembly-- for an appropriate characterization. Page 14, in paragraph [0049], 7th line therein, note that the recitation of “pitch converter” is still vague in meaning, especially since it is unclear what feature or structure would characterize such a “pitch converter” and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that for the detail descriptions of Figures 4(A) to 4(I); 5(A) to 5(D); 6(A) to 6(J); and 7(A) to 7(I), note that the description regarding each set of collectively described drawing figures need to associate specific reference labels with the drawing figures in which those reference labels are associated (e.g. label “400” appears only in Figure 4(I), etc.) for clarity and completeness of description. Some, but not all, examples are as follows: Page 7, in original paragraph [0026], second line therein, note that the recitation of “as 605 and 705” should be rewritten as --as 605 (FIGS. 6(A)-6(C)) and 705 (FIGS. 7(A) and 7(B))-- for consistency with the labeling in those drawing figures; 7th line therein, note that --as shown in FIGS. 4A and 4B-- should be inserted after “420” for an appropriate characterization consistent with the labeling in those drawing figures. Page 7, in paragraph [0028], 5th line therein, note that --as shown in FIG. 3(A)-- should be inserted after “375” for an appropriate characterization consistent with the labeling in that drawing figure. Page 8, in original paragraph [0029], 11th line therein and in paragraph [0031], third line therein, note that --(FIG. 4(B))-- should be inserted after “415”, respectively at these instances for consistency with the labeling in that drawing figure. In replacement paragraph [0052], second, 5th & 6th lines therein, note that --(Figure 7B)-- should be inserted after “730” (i.e. second line therein), inserted after “735” (i.e. 5th line therein) and inserted after “710” (i.e. 6th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that  drawing figure.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8; 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 2 & 3, note that it is unclear whether the recitation of “waveguide contact pads” being arranged as to be “corresponding to the first antenna feed” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed.
In claim 9, line 4, should “on” be rewritten as --onto-- for an appropriate characterization?; line 12, note that it is unclear whether the reference to “a connection point in the vertical interconnect” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed; line 19, note that it is unclear how “a first major surface”, as recited herein relates to “a top major surface” as recited in line 9 of this claim (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1; 9, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Topak et al (of record). 
Topak et al (i.e. Fig. 1) discloses a semiconductor device package, comprising: a semiconductor device die (i.e. an electronic component 20) having an active surface (i.e. the upper surface of the component 20) and including RF pads (e.g. terminals 110) disposed on the active surface; an encapsulant material (i.e. polymer layers (102, 103) in Fig. 1) that covers and surrounds the semiconductor die device (20); an antenna feed (i.e. conductive layer (109) in Fig. 1) is disposed on an active surface of the encapsulant material (103), such than the antenna feed (109) faces a waveguide (i.e. 303); a vertical interconnect (i.e. terminal 111), which is constituted by a continuous vertical conductor, extends through the encapsulant material to electrically connect the RF pads (110), at a connection point, to the antenna feed (109) in a vertically aligned manner. Note that the semiconductor device die is arranged with a carrier (i.e. 100) functioning as a lead frame, and as evident from Fig. 1, the die (20) has an inactive (i.e. lower) surface attached to the lead frame/carrier (100) by means of an adhesive (i.e. 21). Also, note that the encapsulant material also covers a portion of the lead frame/carrier. Regarding claim 19, note that the antenna feed in each reference is located in a top most area of the semiconductor device and thus is considered located on a top major surface. 
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive.
Applicants’ have asserted that by the amendments made by applicants’ response, the objections to the specification and drawing have been overcome, as well as the rejections based on 35 USC 112, paragraph (b) and the prior art rejections. In particular, applicants’ contend that the terminology “pitch converter” is understandable within the context of paragraph [0049] and that paragraph [0052] has been amended to address certain reference labels associated with certain corresponding drawings. Additionally, applicants’ contend that by the amendments made to the claims, the paragraph 112 (b) rejections have been overcome. Furthermore, regarding the prior art rejection, applicants’ contend that the independent claims have been amended to include a “lead frame” connected to the die package and that neither the Herbsommer et al and Topak et al reference discloses those feature, as claimed.
In response, the examiner acknowledges that a majority of the objections to the specification have addressed to the examiners satisfaction and thus those objections have been overcome and hereby withdrawn. However, certain specification issues remain outstanding such as whether a “pitch converter” has been positively disclosed within the context of the specification. Similarly, regarding associating certain reference labels with the corresponding drawing figures in which appear, the examiner has presented some exemplarily examples of certain reference labels when properly corresponded to the drawing figures. It should be noted that the examples are clearly not exhaustive of where in the specification such reference labels correspond to the appropriate drawing figure in which they appear.
Regarding the paragraph 112(b) rejections, the examiner has determined that by amendments made to the claims in applicants’ response, the majority of paragraph 112 (b) rejections have been overcome. However, certain issues of indefinite remain outstanding and therefore need to be addressed by applicants’ when a subsequent response is filed.
Regarding the prior art rejections based on Herbsommer et al and Topak et al, the examiner notes that in view of the amended natures of the claims, the amended claims overcome the rejection based on Herbsommer et al, but does not overcome the rejection based on the prior art to Topak et al. As set forth in the above rejection, the examiner has determined that the Topak et al reference does indeed disclose a lead frame (i.e. carrier 100), upon which the semiconductor is physically and electrically disposed with respect with the lead frame/carrier arrangement. Moreover, note that an encapsulant covers appropriate surface portions of the semiconductor die, including an active surface and/or inactive surface (i.e. the surface attached to the lead frame/carrier).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Benny Lee at telephone number 571 272 1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee